Title: From Thomas Jefferson to George Jefferson, 9 July 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington July 9. 1803.
          
          Not having yet learned from you that my tobo. is sold, I must pray you to sell, as well as you can, as much of it as will discharge my note to Craven Peyton for thirteen hundred dollars payable at your office the [thirteenth next]. I leave to yourself to consider whether it is best to sell the residue now, or to wait as the market I understand is getting better & cannot fail to do so on account of the war. I generally deem it bad policy to sell on a rising market.
          Ten packages of different kinds for me, will leave Alexandria within 2. or 3. days for Richmond, which I will pray you to forward by the boats as I shall be there before them, [presuming] to leave this place about the 24th. or 25th. There are also [18.] barrels of fish for S. Carr & myself, which I believe have not yet been forwarded from Alexandria. Accept assurances of my constant affection.
          
            Th: Jefferson
          
        